 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLogo 7, Inc. and Amalgamated Clothing and TextileWorkers Union, AFL-CIO, CLC. Case 25-CA-1764912 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 30 June 1986 Administrative Law JudgeMartin J. Linsky issued the attached decision.The Respondent filed exceptions and a support-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended Orderas modified.21. For the reasons set forth below, we agreewith the judge's finding that the Respondent violat-ed Section 8(a)(1) of the Act by distributing to itsemployees the 4 June 1985 letter which initiallymade the point that the Respondent was opposedto the Union, and which contained the followingstatement concerning union authorization cards:The union may tell you that no one other thana union representative or representative ofsome federal agency will ever see the card.This is not the truth. In some instances, thesigned card is disclosed to an employer by theunion, the federal agency, or both. DON'TSIGN ANYTHING UNLESS YOU KNOWWHAT YOU'RE SIGNING.In adopting the judge's conclusion that the Re-spondent's letter constituted an unlawful threat, wedo not rely on the judge's discussion of creditedtestimony by Lloyd Van Seawall, an Internationalunion representative, that the Union had a difficulttime getting authorization cards signed between thetime the Respondent sent the 4 June 1985 letter toemployees and the end of August 1985. Nor do we1 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 The judge's recommended Order includes a visitatorial clause author-izing the Board, for compliance purposes, to obtain discovery from theRespondent under the Federal Rules of Civil Procedure under the super-vision of the United States court of appeals enforcing this Order We,however, find that under the circumstances of this case it is unnecessaryto include such a clause. The judge's recommended Order has been modi-fied to delete the visdatorial claim rely on any inferences based on such testimony asto the subjective effect of the letter on employees.Rather, we rely on our recent decision in AdcoMetals, 281 NLRB 1300 (1986), in which we founda similar employer statement to be an unlawfulthreat of retaliation against employees who hadsigned authorization cards. In Adco Metals, we rec-ognized the vital role played by the solicitation ofauthorization cards in an organizational campaignand the chilling effect on the right of employees tosignify their union support if they know that theiremployer can readily ascertain their identity. Quot-ing from Southwire Co., 277 NLRB 377 (1985), westated that "the violation flow[ed] from the contextin which the [r]espondent made the statements."In its 4 June letter, the Respondent in the presentcase announced to employees that the union cardsmay be turned over to an employer, and it madethis statement gratuitously, apparently in the ab-sence of any inquiries or open controversy aboutthe confidentiality of union cards. This suggestionthat the Respondent might fmd out who had signedcards was, moreover, included in a letter that wassigned by an impressive array of company offi-cials2 and that stated that the Respondent opposedthe Union, that the employees did not "get theirjobs" through a union, and that they should not"sign anything unless you know what you're sign-ing." Separately these statements (with the possibleexception of the statement about the nonsecrecy ofunion authorization cards) are fairly innocuous. Butit is hard to see how, in combination, they can bedifferentiated in effect from an employer's an-nouncement that it is the source of the employees'jobs and benefits, that it is not at all pleased at theidea of a union coming in, and that it would like itsemployees to know that sometimes employers justhappen to find out who has been signing unioncards. For the reasons we stated in Adco Metals,supra, and in Colony Printing & Labeling, 249NLRB 223, 225-226 (1980), enfd. 651 F.2d 502,505-506 (7th Cir. 1981), we conclude that the Re-spondent's statement about the disclosure of unionauthorization cards, in the context made, reason-ably tended to discourage employees from signingunion authorization cards by instilling a fear of re-prisa1.4 We therefore fmd, that the statement violat-ed Section 8(a)(1) of the Act.The signatures were those of the president and chief executive offi-cer, Thomas Shine; the vice president and chief operating officer, Mi-chael R. Kistler; and DeWitt "Sonny" Short, vice president for manufac-turing.4 In NLRB v. Colony Printing & Labeling, supra, the Seventh Circuitdistinguished a much earher case, NLRB v. Sparton Mfg. Co., 355 F.2d523 (7th Cir. 1966), which denied enforcement of a Board Order predi-cating an 8(a)(1) violation on an employer speech somewhat similar toContinued284 NLRB No. 19 LOGO 7, INC.2052.The judge further found that the Respondentviolated Section 8(a)(1) of the Act when PresidentThomas Shine interrogated employees Theresa L.Towles and Christine Morgan concerning theirviews regarding the Union and what it could dofor the employees, and when Supervisor Jeff Whit-sett interrogated employee Karen Brown abouthow she was going to vote in the upcoming unionelection. We agree with the judge's conclusions.We find the Shine-Morgan interrogation to be par-ticularly coercive because, after asking Morganwhat she thought the Union could do for her,Shine, in his capacity as the Respondent's presi-dent, informed Morgan that they "were not goingto negotiate with any outsiders," and that "this isone issue I do not intend to lose." We find, underthese circumstances, that Shine's interrogation ofMorgan reasonably tended to coerce, restrain, andinterfere with rights guaranteed by Section 7 of theAct.3.Finally, the judge found that the Respondentviolated Section 8(a)(1) of the Act through theconduct of Supervisor Maria Fair in unlawfully so-liciting grievances from the second-shift embroi-dery crew employees. On a number of occasionsduring the union organizing campaign, Fair, thesecond-shift embroidery supervisor, held meetingswith her crew to discuss complaints relating to theexisting friction between the first- and second-shiftembroidery crews concerning the way the ma-chines were left from the previous shifts, quality ofwork, failure to fmish orders, and other matters.Employee Mary Theresa Boles testified that sheand seven other second-shift embroidery employeesattended a meeting in November 1985 conductedby Supervisor Fair in which Fair opened the meet-ing by mentioning the upcoming union election.5According to Boles' credited testimony, Fair thenasked the employees if they "had any suggestionsthat-of any improvements on some of the com-plaints that they had, things like benefits andthe letter in Colony and the letter in the present case. The court notedthat the letter in Colony also contained two other statements that violatedthe Act, but it pnnexpally distinguished Sparton on the ground that thecourt there apparently focused on only the portion of the speech thatwarned employees not to sign cards unless they knew what they weresigning 651 F 2d at 505. In fact, although the speech at issue in Spartonalso included the point that unions might show authonzation cards to anemployer, that point was given less prominence than it has m the letterinvolved in the present case. The thrust of the sentence in the Spartonspeech was that the union might "show" the cards to the employer "inorder to force recognition without an election." Finally, we note thatSpartan was decided before the Supreme Court in NLRB v Gissel Pack-ing Co., 395 U.S 575, 617 (1969) emphasized the importance, in assessingwhether employer statements violate Sec 8(a)(1), of taking "into accountthe economic dependence of the employees on their employers, and thenecessary tendency of the former, because of that relationship, to pick upintended implications of the latter that might be more readily dismissedby a more disinterested ear."5 The union election was scheduled to be held on 26 November 1985.wages." Fair's notes of the various meetings sup-port Boles' testimony that during one of the meet-ings Fair initiated a discussion concerning specificcomplaints about working conditions which dealtwith matters unrelated to the friction between thefirst and second shifts. When asked if she indicatedto the employees during any of the meetings thatshe would pass their complaints along to her super-visor, Manufacturing Manager Brad Copp, Fair re-sponded affirmatively.We agree with the judge that Fair's conduct inasking employees if they had particular complaintsabout wages and working conditions (but not herconduct in meetings devoted simply to discussingcomplaints related to friction between the twoshifts) violated Section 8(a)(1) of the Act. In UarcoInc., 216 NLRB 1, 1-2(1974), the Board stated:[T]he solicitation of grievances at preelectionmeetings carries with it an inference that anemployer is implicitly promising to correctthose inequities it discovers as a result of its in-quiries. . . . However, it is not the solicitationof grievances itself that is coercive and viola-tive of Section 8(a)(1), but the promise to cor-rect grievances or a concurrent interrogationor polling about union sympathies that is un-lawful; the solicitation of grievances merelyraises an inference that the employer is makingsuch a promise, which inference is rebuttableby the employer.The Board has further held that in the absenceof evidence of an established program of grievancemeetings, the holding of meetings during a unioncampaign at which employees are encouraged toair grievances constitutes solicitation of thosegrievances and an implied promise of correctiveaction if employees reject the union, thereby violat-ing Section 8(a)(1).6In the instant case, therefore, even accepting thelegitimacy of Fair's practice in conducting a seriesof meetings to discuss friction between the shifts,we find that her solicitation of grievances at thesame meeting at which she noted the upcomingunion election and indicated that she would passalong the employees' complaints amdunted to a de-parture from her practice of dealing with thesecond-shift embroidery employees. Fair's conducttherefore raised the inference that the Respondentwas promising to remedy the employee complaintsraised at the meeting. Thus, in the absence of anyevidence that the Respondent made any statementor took any action to establish that is was not6 See Borg-Warner Corp., 229 NLRB 1149, 1152-1153 (1977). Cf. L. M.Berry & Co, 266 NLRB 47, 54 (1983). 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpromising to remedy grievances, we find that theRespondent did not meet its burden under Uarco,above, of rebutting the unlawful inference.7For the above-discussed reasons, we concludethat the Respondent violated Section 8(a)(1) of theAct by unlawfully soliciting and promising to recti-fy employee grievances.8ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Logo 7, Inc., Indianapolis, Indiana, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.Substitute the following for paragraph 2(b)."(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."7 See Merle Lindsey Chevrolet, 231 NLRB 478 fn 2 (1977).Based on the above conclusion, we find it unnecessary to pass on thejudge's statement at the end of sec. III,F of his decision that the conductfound to constitute an unlawful solicitation of grievances "would tend tointerfere with a fair election since the implication is that you don't need aunion just let us know what your working condition complaints are andwe will correct them,"The judge's reliance on Gull, Inc., 279 NLRB 931 (1986), is misplacedas in that case the Board found the employer's institution of an open-doorpolicy in response to a union campaign violated Sec. 8(a)(1) of the Actbecause it constituted an unlawful grant of benefits designed to under-mine employee support for the union, rather than a solicitation of griev-ances.John Petrison, Esq., for the General Counsel.Douglas J. Heckler, Esq., of Indianapolis, Indiana, for theRespondent.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. On 22November 1985 a charge was filed against Logo 7, Inc.,by Amalgamated Clothing and Textile Workers Union,AFL-CIO-CLC (Union or Charging Party). Followingan investigation, the National Labor Relations Board, bythe Regional Director for Region 25, issued a complaintin Case 25-CA-17649 alleging that Logo 7, Inc. (Re-spondent) violated Section 8(a)(1) of the National LaborRelations Act, on several occasions during the course ofa union organizing campaign. Respondent filed ananswer in which it denied that it violated the Act in anyway.A hearing was held in Indianapolis, Indiana, on 25March 1986.On the entire record in this case, to include posthear-ing briefs submitted by the General Counsel and Re-spondent, and on my observation of the demeanor of thewitnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent Logo 7, Inc. is an Indiana corporation,with an office and place of business in Indianapolis, Indi-ana, where it is engaged in the sale and manufacture ofembroidered and screen printed garments. Respondentadmits, and I find, that it is now, and has been at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I fmd, that the ChargingParty, Amalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, is now, and has been at alltimes material, a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionIn June 1985 the Union began an organizing campaignat Respondent's facility in Indianapolis where Respond-ent employs between 165 and 175 persons. During thecourse of the campaign it is alleged that Respondent,acting through four persons, i.e., Thomas Shine, Dewitt"Sonny" Short, Jeff Whitsett, and Maria Fair, all ofwhom are admitted by Respondent as being supervisorsand agents within the meaning of the Act, violated Sec-tion 8(a)(1) of the Act on a number of occasions. Shortlybefore the scheduled Board-supervised election theUnion filed the charge, which served as a blockingcharge, and the election was postponed pending the out-come of this unfair labor practice case. There was noshowing, by way of authorization cards or otherwise,that the Union enjoyed majority support among the em-ployees and, therefore, the General Counsel is merelyseeking a cease-and-desist order and the posting of anotice.Section 7 of the Act provides as follows:Employees shall have the right to self-organization,to form, join, or assist labor organizations, to bar-gain collectively through representatives of theirown choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, and shall also havethe right to refrain from any or all such activitiesexcept to the extent that such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment as au-thorized in section 8(a)(3).Section 8(a)(1) provides that "It shall be an unfairlabor practice for an employer . . . to interfere with, re-strain, or coerce employees in the exercise of the rightsguaranteed in Section 7."I will first address a letter Respondent sent to its em-ployees and then I will separately address whether eachor any of the supervisors violated the Act. LOGO 7, INC.207B. Respondent's Letter to EmployeesThe union organizing campaign began on 2 June 1985when union organizers met with a number of Respond-ent's employees at a motel in Indianapolis. On 4 June1985, Respondent sent a letter to each of its employees.The letter, which is 1-1/2 pages in length, was signed byThomas K. Shine, president and chief executive officer;Michael R. Kistler, vice president and chief operating of-ficer; and Dewitt "Sonny" Short, vice president for man-ufacturing. It is alleged that Respondent violated the Actby having in the letter the following language concern-ing union authorization cards:The union may tell you that no one other than aunion representative or representative of some fed-eral agency will ever see the card. This is not thetruth. In some instances, the signed card is disclosedto an employer by the union, the federal agency, orboth. DON'T SIGN ANYTHING UNLESS YOUKNOW WHAT YOU'RE SIGNING.The General Counsel contends that this language im-pliedly threatens employees with reprisals if they sign aunion authorization card. Respondent contends it ismerely a correct statement of the law. I conclude that al-though the statement is a correct statement of the law itis nevertheless a threat in violation of Section 8(a)(1) ofthe Act. The rest of the letter legally lets the employeesknow that Respondent does not want to see its employ-ees represented by a union. There could be no reasonwhy the language cited above is in the letter other thanto threaten or scare the employees and to interfere withthe free exercise of their rights under Section 7 of theAct.Two of the signers of the letter testified (PresidentShine and Vice President Short) and neither knew of anycircumstance under which authorization cards would beshown to the employer and neither furnished an explana-tion for having that language in the letter. Michael R.Kistler, the third person to sign the letter, did not testify.It is my conclusion that the sending of this letter to em-ployees, because it contained the quoted language, violat-ed Section 8(a)(1) of the Act. This is especially so inlight of the fact that I find other violations of Section8(a)(1). See Southwire Co., 277 NLRB 377 (1985). In thecontext of this case the "quoted language" was neverrendered harmless by Respondent's behavior subsequentto the sending of the letter.Although two employees, Karen Brown and ChristineMorgan, did testify that they signed authorization cardssubsequent to their receipt of the 4 June 1985 letter,Lloyd Van Seawell, an International representative forthe Union, credibly testified that the Union had a diffi-cult time getting authorization cards signed between thetime Respondent sent the 4 June 1985 letter to employeesand the very end of August 1985. A petition seeking torepresent Respondent's employees was not filed until 11October 1985.The fact that the quoted language from the letter is ac-curate is no defense. If, for example, the president of acompany told a group of employees during the course ofan organizing campaign that "In some companies thoseemployees trying to organize the work force are fired,"and nothing else, this would constitute a violation of theAct even though the statement is true.There was no purpose, to be served in informing theemployees that Respondent may fmd out that theysigned union authorization cards other than to encourageits employees not to sign cards because of the impliedthreat that Respondent may do something unpleasant if itfinds out an employee signed an authorization card. It isenlightening to note that President Thomas Shine, whenanswering a question from his own attorney, testifiedthat "The only people that I knew who'd signed a cardwere people that had come up to me and said that theysigned a card before they knew what they were doing."Shine's own testimony establishes why informing an em-ployee that an employer may fmd out (by whatevermeans) that he signed an authorization card interfereswith and restrains an employee in the exercise of his Sec-tion 7 rights.C. President Thomas ShineEmployee Theresa L. Towles credibly testified that inearly November 1985 she had a conversation with Re-spondent's president, Thomas Shine, in the ink room atRespondent's plant. Towles was not an open and activeunion supporter.Shine asked her what her views were regarding theUnion. She testified that she was "surprised" and "scaredto answer." She replied that she really had not thoughtabout it, one way or the other. This constitutes unlawfulinterrogation. See Sunnyvale Medical Clinic, 277 NLRB1217 (1985) Under the totality of the circumstances testthis was not casual conversation as far as Towles wasconcerned. I did not believe Shine when he testified thatthis conversation never took place.In late October 1985 former employee Marcus Durker-son testified that he overheard Shine ask employee SteveLee how everything was going and Lee replied thatfumes in the plant were bothering him Shine said thatthe Company was working on installing some exhaustfans to alleviate the problem. This is alleged to constitutean unlawful solicitation of grievances. I do not believe itis.Shine credibly testified that for years he has circulatedthroughout the plant as part of his job and asked em-ployees how they were getting along and complaintswere voiced by employees on occasions about workingconditions. Shine maintains that he continued this prac-tice dining the organizing campaign but made it a point,on the advice of counsel, not to make any promises toemployees about benefits or improving their workingconditions.A major complaint for the 7 years that Respondent hasbeen in its present location was the intense heat duringthe summer and Shine testified that employees com-plained about the heat. Shine admits that he continued totell employees during the organizing campaign as he hadfor more than a year before the organizing campaignbegan that Respondent was considering relocating to afacility where working conditions would be better. Inmy judgment this does not violate the Act. Shine might 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhave circulated around Respondent's facility somewhatmore during the union organizing campaign than beforebut not significantly more. In addition, he was under nolegal obligation to significantly modify his managementstyle just because the Union was trying to organize theworkplace. His statement to employee Steve Lee aboutexhaust fans and his statements to other employees aboutthe proposed move to a new facility do not constituteeither an unlawful solicitation of grievances or a promiseof a benefit calculated to undermine support for theUnion.About 24 October 1985 Shine approached employeeChristine Morgan, who was not an open and activeunion supporter, inside the plant and asked her if she hadseen the notice on the bulletin board concerning the up-coming union election. She said she had not Shine thenasked her what she thought the Union could do for her.She testified that she was "kind of shocked" that Shinecame up and spoke to her about the Union. She said shethought the Union could get the employees more money.She credibly testified that Shine then informed her thatthey "were not going to negotiate with any outsiders,"and that "this is one issue I do not intend to lose." Shinedenied that this conversation ever took place. I do notbelieve him. The statements of Shine constitute unlawfulinterrogation because it is clear that, under all the cir-cumstances, his conduct had a reasonable tendency tocoerce, restrain, and interfere with rights guaranteed bySection 7 of the Act. See Sunnyvale Medical Clinic,supra.On 8 November 1985 a meeting was held in Shine'soffice. In attendance were Shine and employees CliffordWood and Christine Morgan. The fact that this meetingtook place and what was said during the meeting do notviolate the Act. It was Clifford Wood who set up themeeting with Shine. Morgan asked Wood if she could gowith him to the meeting after she heard that Wood wasgoing to meet with Shine. Wood said okay. At the meet-ing Wood told Shine that Wood was opposed to theUnion, told Shine what some of the employees com-plaints were, e.g., 10-hour days, no heat breaks, mandato-ry overtime, and suggested to Shine that possibly Woodcould speak with Shine in the future on behalf of hisfellow employees and keep the Union out of the picture.Shine credibly testified that he spoke with his attorneybefore agreeing to meet with Wood and did not makeany promises to, or threaten, Wood or Morgan duringthe meeting. Shine is, for the most part, corroborated byMorgan. Neither side called Wood as a witness. Shine, tohis credit, did not agree to Wood's suggestion of havingWood become the spokesman for the other employees.D. Vice President Dewitt "Sonny" ShortEmployee Karen Brown testified that at a meeting ofemployees called by management, Vice President Dewitt"Sonny" Short said, "Whenever you did collective bar-gaining that you had to give up something to receivesomething." She said that Short said to get a pensionplan the employees might have to give up somethingelse. She conceded on Cross-examination that Short saidin this meeting that "sometimes you have to give upthings to gain things." (Emphasis added.)Short admits that he discussed the bargaining processat a group meeting and did say that everything was"open to negotiation and could change for the better orfor the worse." He admits he said, "The union might bewilling to, as a for instance, to get a dues check-off togive away some benefits of something like that."In essence, Short admits he said what employee KarenBrown claims he said; however, what he said does notamount to a violation of the Act. Short accurately de-scribed the bargaining or negotiation process as one ofgive and take and made no illegal threats or promises indoing so. See Robert Bosch Corp., 256 NLRB 1036, 1046(1981).E.Supervisor Jeff WhitsettI credit the testimony of employee Karen Brown, whowas not an open and active union supporter, who statedthat about 20 November 1985, approximately 1 weekbefore the scheduled election, she was approached bySupervisor Jeff Whitsett inside the plant. Whitsett askedher several questions. The conversation took place aftera meeting attended by employees. Whitsett asked whatshe thought about what was going on. She asked whatwas he talking about. He said about the Union. She re-plied that she really did not know how she felt. He thenasked how she was going to vote. She said she was notsure and that it was none of his business. He Said that ifshe is unsure she should vote against the Union. Sheasked him if he was asking other employees how theywere going to vote. He replied no.Whitsett, who I do not believe on this point, denied heever asked employee Karen Brown how she felt aboutthe Union or how she was going to vote, but does admitthat she asked him if Whitsett was asking other employ-ees how they were going to vote. Whitsett testified thathe replied to Brown by stating no he was not askingother employees how they were going to vote andwould not do that because he was not allowed to do so.It makes more sense to believe that Brown would askWliitsett if he were asking other employees how theywere going to vote if he had first asked her. I creditBrown over Whitsett. Considering the totality of the cir-cumstances this was clearly an illegal interrogation inviolation of Section 8(a)(1) of the Act. See SunnyvaleMedical Clinic, supra.F.Supervisor Maria FairEmployee Mary Theresa Boles testified that she andother employees on the second-shift embroidery section(a total of eight people) attended a meeting in November1985 presided over by the Second-Shift Embroidery Sn-pervisor Maria Fair. Fair opened the meeting by men-tioning the upcoming union election and then askedthose in attendance if they had any suggestions on howto address the complaints of the employees. Accordingto Boles, one or more of the employees, whom she couldnot identify, stated they wanted better wages and bene-fits and less overtime.Fair testified that there was friction between the first-and second-shift embroidery crews about the way themachines were left from the previous shifts, quality of LOGO 7, INC.209work, failure to finish orders, and other matters. On anumber of occasions, during the union organizing cam-paign, Fair says she held meetings with her crew to hearthe complaints her crew had with first shift and to dis-cuss the complaints first shift had with her shift.Fair admits that at one of these meetings she told hercrew about the upcoming union election. Fair kept noteson complaints and problems that were discussed at thevarious meetings she held. Her own notes (received inevidence as G.C. Exh. 3) reflect that the matters dis-cussed were for the most part a result of the friction be-tween first and second shift, e.g., area left dirty, emptyboxes left in the work area, machinery problems, lack ofmaterial. However, one page of her notes supports thetestimony of employees Mary Theresa Boles that Fair so-licited grievances from the members of her crew. Thenotes reflect in pencil on the bottom half of a sheet ofpaper the following: "11/12•Union cancelled vote untillabor board investigation." On the same page, but in inkand on the top portion of the paper, Fair lists the com-plaints of her crew as follows: "Why does 1st shift havea choice of overtime, early or late? Who decides whogets helper jobs•Pat was fast operator. What happenedto company parties, bowling, softball, etc. What hap-pened to open house, monthly meetings, lockers, coats,boots, etc?"Fair was unable to state if both the top and bottomportions of the page were written on different dates oron the same date. However, the fact that one portion isin ink and the other in pencil would tend to show theywere written at different times and the top portion writ-ten at a time prior to the bottom portion being written.In other words, Fair's last recorded notes regarding ameeting with her crew prior to telling them the electionwas postponed concerned itself with specific complaintsabout their working conditions above and beyond anyfriction between first and second shifts and constitute anunlawful solicitation of grievances. This would tend tointerfere with fair election because the implication is thatyou do not need a union just let us know what yourworking condition complaints are and we will correctthem. See Gull, Inc., 279 NLRB 931 (1986).THE REMEDYThe appropriate remedy in this case is to order Re-spondent to cease and desist from its unlawful practicesand to post a notice. I note that in crediting the testimo-ny of witnesses, Towles, Morgan, Brown, and Boles, Iconsidered that all four women were still employed byRespondent at the time they testified before me. Thiswas one more factor•in addition to others, including de-meanor•to conclude that they were telling the truth.CONCLUSIONS OF LAW1.Respondent Logo 7, Inc. is an employer engaged incommerce, and in operations affecting commerce, withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Amalgamated Clothing and Textile Workers Union,AFL-CIO-CLC is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Actwhen it sent a letter to its employees telling them that anagency of the Government or the Union may show au-thorization cards signed by its employees to the employ-er, when President Thomas Shine unlawfully interrogat-ed Theresa L. Towles and Christine Morgan concerningtheir views regarding the Union and what it coult:1 do forthe employees, when Supervisor Jeff Whitsett unlawfullyinterrogated employee Karen Brown about how she wasgoing to vote in the upcoming union election, and whenSupervisor Maria Fair unlawfully solicited grievancesfrom the employees on the second-shift embroiderycrew.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent has not otherwise violated the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edORDERThe Respondent, Logo 7, Inc., Indianapolis, Indiana,its officers, agents, successors, and assigns, shall1. Cease and desist from(a)Sending letters to its employees telling them thatan agency of the Federal Government or the Union mayshow union authonzation cards signed by its employeesto the employer, unlawfully interrogating its employeesconcerning their views regarding the Union and askingthem how they are going to vote, and unlawfully solicit-ing grievances from its employees.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Post copies of the attached notice marked "Appen-dix."2 Copies of the notice, on forms provided by theRegional Director for Region 25, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order, what steps have beentaken to comply. For the purpose of determining or se-curing compliance with this Order, the Board, or any ofits duly authorized representatives, may obtain discoveryfrom the Respondent, its officers, agents, successors, orIf no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2 If this Order is enfOrced by a judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board." 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDassigns, or any other person having knowledge concern-ing any compliance matter, in the manner provided bythe Federal Rules of Civil Procedures. Such discoveryshall be conducted under the supervision of the UnitedStates court of appeals enforcing this Order and may behad on any matter reasonably related to compliance withthis Order, as enforced by the court.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United StatesThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT do anything that interferes with theserights.WE WILL NOT send letters to our employees tellingthem that union authorization cards signed by them maybe shown to us by an agency of the Federal Governmentor by the Union.WE WILL NOT unlawfully interrogate our employeesby asking them what their views are concerning theUnion or by asking how they are going to vote in aunion representation election.WE WILL NOT unlawfully solicit the grievances of ouremployees.WE WILL NOT in Any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.LOGO 7, INC.